ATTORNEYS FOR APPELLANT                                      ATTORNEY FOR APPELLEE
Thomas M. Beeman                                             Donald K. McClellan
Alexander M. Beeman                                          McClellan & McClellan
Beeman Law                                                   Muncie, Indiana
Anderson, Indiana

______________________________________________________________________________
                                                                                     FILED
                                                                                Aug 30 2017, 3:19 pm


                                In the                                               CLERK
                                                                                 Indiana Supreme Court
                                                                                    Court of Appeals
                                                                                      and Tax Court


                        Indiana Supreme Court
                            _________________________________

                                     No. 18S02-1708-PL-554

MICHAEL R. PILKINGTON,
                                                             Appellant (Plaintiff below),

                                                v.

KAREN A. PILKINGTON,
                                                             Appellee (Defendant below).

                            _________________________________

                Appeal from the Delaware Circuit Court, No. 18C05-1510-PL-24
                            The Honorable Thomas A. Cannon, Jr.
                           _________________________________

     On Petition to Transfer from the Indiana Court of Appeals, No. 18A02-1605-PL-1086
                           _________________________________

                                         August 30, 2017

Per Curiam.

       Michael Pilkington filed a complaint against his stepmother, Karen Pilkington, alleging

she violated her duties as the trustee of a trust created by Michael’s deceased father. The trust

contained the father’s interest in multiple limited liability companies (“LLCs”). Karen contends

Michael has no interest in the trust because he filed for Chapter 7 bankruptcy and, at the trustee’s
request, sold Karen his interest in the LLCs. Michael contends he sold Karen only his present

ownership interest in the LLCs, not his remainder interest in the trust.

       Karen filed a motion to dismiss the complaint for lack of subject matter jurisdiction,

arguing the bankruptcy court has exclusive jurisdiction to determine what interest Michael sold.

The trial court dismissed Michael’s complaint with prejudice. The Court of Appeals reversed and

remanded, holding the trial court has subject matter jurisdiction to determine what interest Michael

sold to Karen in the Chapter 7 bankruptcy proceeding. Pilkington v. Pilkington, 71 N.E.3d 865

(Ind. Ct. App. 2017).

       We agree with Senior Judge Shepard’s analysis and the result reached by the Court of

Appeals. Accordingly, we grant transfer, adopt and incorporate by reference the Court of Appeals

opinion in accordance with Indiana Appellate Rule 58(A)(1), reverse the trial court, and remand.



All Justices concur.




                                                 2